Exhibit 10.1

﻿

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of July 25, 2018, by and
between MSC INDUSTRIAL DIRECT CO., INC., a New York corporation (the “Company”)
and the persons listed on Schedule I hereto (collectively, the “Sellers”).

R E C I T A L S

     WHEREAS, the Company previously announced that its Board of Directors has
authorized repurchases of outstanding shares of the Company’s Class A common
stock, $0.001 par value per share (the “Class A Common Stock”), such repurchases
to be made in the open market or as block purchases from time to time, and the
maximum number of shares that may yet be purchased under the share repurchase
authorization is 2,564,734 shares (the “Share Repurchase Authorization”);

    WHEREAS, as of the date hereof, the Sellers beneficially own (within the
meaning of Rule 13d-3(d) under the Securities Exchange Act of 1934, as amended
(“Rule 13d-3(d)”) or “Beneficially Own”), in the aggregate, 11,325,928 shares of
the Class A Common Stock (including, in the aggregate, 10,485,155 shares of the
Company’s Class B common stock, par value $0.001 per share (“Class B Common
Stock”) that are immediately convertible on a one-for-one basis into shares of
Class A Common Stock), representing in the aggregate Beneficial Ownership of
approximately 20.0% of the outstanding shares of Class A Common Stock as of July
23, 2018 (as determined in accordance with Rule 13d-3(d));

WHEREAS, upon the request of the Company, in order to maximize liquidity for
other shareholders and provide full transparency and certainty regarding the
Sellers’ participation in the Company’s stock repurchase program, each Seller
has determined not to sell any of such Seller’s shares of Class A Common Stock
(either owned as of the date hereof or issuable upon conversion of shares of
Class B Common Stock or upon the exercise of currently exercisable options),
either owned directly or by such Seller’s Entities (as hereinafter defined)
until the termination of this Agreement; and

WHEREAS, the Company wishes to purchase from the Sellers severally, and the
Sellers severally wish to sell to the Company, each such Seller’s Shares (as
hereinafter defined), on the terms and subject to the conditions set forth in
this Agreement.

NOW THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Sellers hereby severally agree with the
Company and the Company agrees with each Seller as follows:

section 1
PURCHASE AND SALE OF THE SHARES; CLOSINGS

1.1    Purchase and Sale of Class A Common Stock.  Subject to the terms and
conditions of this Agreement, and on the basis of the representations,
warranties and covenants set forth herein, each Seller severally agrees to sell
to the Company and, as applicable, cause to be sold to the Company by trusts or
other entities on whose behalf such Seller acts (as identified in Schedule I
hereto and referred to in this Agreement as “such Seller’s Entities”), and the
Company agrees to purchase from each Seller and, as applicable, such Seller’s
Entities, such aggregate number of shares (“such Seller’s Shares” and the
aggregate of such Seller’s Shares for all Sellers, the



--------------------------------------------------------------------------------

 



“Shares”) of Class A Common Stock (rounded to the nearest whole number of
shares) equal to such Seller’s percentage participation (“Percentage
Participation”) as set forth next to such Seller’s name on Schedule I hereto,
multiplied by the product of (i) 11,325,928 and (ii) a fraction, the numerator
of which is the aggregate number of shares of Class A Common Stock purchased by
the Company under the Share Repurchase Authorization and the denominator of
which is 45,363,279 (representing the outstanding shares of Class A Common Stock
owned by all shareholders of the Company other than the Sellers and each such
Seller’s Entities, as of July 23, 2018).  Each Seller may allocate among such
Seller and, as applicable, such Seller’s Entities, the number of such Seller’s
Shares to be sold by such Seller and, as applicable, such Seller’s
Entities.  Purchases and sales under this Section 1.1 (and calculations made
under this Section 1.1) will be made with respect to each calendar month in
which the Company purchases shares under the Share Repurchase Authorization.

1.2    Purchase Price.  The per share purchase price (“Per Share Purchase
Price”) for the Shares to be paid at each Closing shall be equal to the volume
weighted average price per share (calculated to the nearest one-hundredth of
once cent) paid by the Company for shares purchased under the Share Repurchase
Authorization in the applicable calendar month.  For purposes of the
calculation, shares purchased by the Company under the Share Repurchase
Authorization shall be deemed to have been purchased on the trade date with
respect to such shares and not the day on which such trade settles.  Shares
purchased after the end of the applicable month that relate to the applicable
month shall be deemed to have been purchased during the applicable month. The
purchase price (“Purchase Price”) for each Seller and, as applicable, each of
such Seller’s Entities shall equal the Per Share Purchase Price specified in
Section 1.2 multiplied by the number of such Seller’s Shares purchased by the
Company from each such Seller and, as applicable, each of such Seller’s Entities
pursuant to Section 1.1 of this Agreement.

1.3    Closings.  Within five business days after the end of each applicable
month the Company shall deliver to the Sellers a notice (each, a “Closing
Notice”) setting forth (i) the date of the Closing, (ii) the number of Shares to
be purchased by the Company from the Sellers pursuant to Section 1.1, (iii) the
aggregate Purchase Price, and (iv) the details of the calculation of the
Purchase Price.  Subject to the satisfaction or waiver by the Sellers and the
Company of the conditions set forth in this Agreement, each closing of the
purchase and sale of Shares hereunder shall take place on the date set forth in
the Closing Notice, which in any event shall be no later than the tenth business
day after the end of each month (each, a “Closing”) by the remote electronic
exchange of documents and confirmation of the receipt of the wire transfers of
the aggregate Purchase Price. At each Closing, (a) each Seller and, as
applicable, each of such Seller’s Entities, will deliver to the Company the
number of such Seller’s Shares to be purchased by the Company (such delivery to
be made in such form as reasonably determined by the Company as necessary to
effect the transfer of such Shares), and (b) the Company shall deliver the
Purchase Price to each Seller and, as applicable, each of such Seller’s Entities
by wire transfer of immediately available funds to one or more accounts
specified by each respective Seller at least one business day prior to each
Closing.





--------------------------------------------------------------------------------

 



section 2
REPRESENTATIONS AND WARRANTIES OF SELLERS

In order to induce the Company to enter into this Agreement, each Seller,
severally and not jointly, hereby represents and warrants to the Company as
follows:

2.1    Ownership of Shares.  As of the date of this Agreement, such Seller
Beneficially Owns the number of shares of Class A and Class B Common Stock set
forth opposite such Seller’s name on Schedule I hereto.  At each Closing, such
Seller and, as applicable, such Seller’s Entities shall own the number of such
Seller’s Shares to be sold to the Company by such Seller and, as applicable,
such Seller’s Entities and such Seller’s Shares, when delivered by such Seller
and, as applicable, by such Seller’s Entities to the Company, shall be free and
clear of any liens, claims or encumbrances, including rights of first refusal
and similar claims, except for restrictions of applicable state and federal
securities laws.  There are no restrictions on the transfer of such Seller’s
Shares to be sold to the Company by such Seller and, as applicable, such
Seller’s Entities imposed by any shareholder or similar agreement or any law,
regulation or order, other than applicable state and federal securities laws,
other than restrictions that currently apply to the transfer of shares of Class
B Common Stock as set forth in the Company’s Certificate of Incorporation.

2.2    Authorization.  Such Seller has full right, power and authority to
execute, deliver and perform this Agreement and to sell, assign and deliver or
cause to be sold, assigned and delivered such Seller’s Shares to be sold by such
Seller and, as applicable, such Seller’s Entities to the Company.  This
Agreement is the legal, valid and, assuming due execution and delivery by the
Company, binding obligation of such Seller, enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, relating to or affecting the rights of
creditors or creditors’ rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding at law or
in equity).

2.3    No Violation; No Consent.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
such Seller (a) will not constitute a breach or violation of or default under
any judgment, decree or order or any agreement or instrument of such Seller or
such Seller’s Entities, or to which any of such Seller or such Seller’s Entities
is subject, (b) will not result in the creation or imposition of any lien upon
the Shares to be sold by such Seller or such Seller’s Entities, and (c) will not
require the consent of or notice to any governmental entity or any party to any
contract, agreement or arrangement with any of such Seller or such Seller’s
Entities.

2.4    U.S. Persons.  Such Seller is a U.S. person for U.S. federal income tax
purposes.

section 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

In order to induce the Sellers to enter into this Agreement, the Company hereby
represents and warrants as follows:

3.1    Organization and Corporate Power; Authorization.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of New York.  The Company has the requisite power and
authority to execute, deliver and perform this Agreement and to acquire the
Shares.  As of each Closing, the Company will have sufficient capital to
purchase the Shares hereunder.  The execution, delivery and performance of this
Agreement





--------------------------------------------------------------------------------

 



and the consummation by the Company of the transactions contemplated hereby have
been approved by a majority of the disinterested directors on the Board of
Directors and have been otherwise duly authorized by all requisite action on the
part of the Company.  This Agreement and any other agreements, instruments, or
documents entered into by the Company pursuant to this Agreement have been duly
executed and delivered by the Company and are the legal, valid and, assuming due
execution by the other parties hereto, binding obligations of the Company,
enforceable against the Company in accordance with their terms except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereafter
in effect, relating to or affecting the rights of creditors or creditors’ rights
generally or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding at law or in equity).

3.2    Capital Stock.  The authorized capital stock of the Company consists of
(a) 100,000,000 shares of Class A Common Stock, of which 46,064,008 shares were
issued and outstanding as of July 23, 2018 and (b) 50,000,000 shares of Class B
Common Stock, of which 10,485,155 shares were issued and outstanding as of
July 23, 2018.

3.3    No Violation; No Consent.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
the Company (a) will not constitute a breach or violation of or default under
any judgment, decree or order or any agreement or instrument of the Company or
to which the Company is subject, and (b) will not require the consent of or
notice to any governmental entity or any party to any contract, agreement or
arrangement with the Company.

section 4
CONDITIONS TO THE COMPANY’S OBLIGATIONS

The obligations of the Company under Section 1 to purchase the Shares at each
Closing from each Seller and, as applicable, each of such Seller’s Entities are
subject to the fulfillment as of each Closing of each of the following
conditions unless waived by the Company in accordance with Section 9.8:

4.1    Representations and Warranties.  The representations and warranties of
such Seller contained in Section 2 shall be true and correct in all material
respects on and as of the date of such Closing with the same effect as though
such representations and warranties had been made on and as of the date of such
Closing.

4.2    Performance.  Such Seller shall have performed and complied in all
material respects with all agreements, obligations, and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the date of such Closing.

4.3    Delivery of Shares.  Such Seller and, as applicable, such Seller’s
Entities shall have delivered all of such Seller’s Shares to be sold by such
Seller and, as applicable, by such Seller’s Entities at such Closing, free and
clear of any liens, claims or encumbrances, along with all documents or other
instruments necessary for a valid transfer.

4.4    Further Assurances.  No governmental authority shall have advised or
notified the Company that the consummation of the transactions contemplated
hereunder would constitute a material violation of any applicable laws or
regulations, which notification or advice shall not have been withdrawn after
the exhaustion of the Company’s good faith efforts to cause such withdrawal.





--------------------------------------------------------------------------------

 



section 5
CONDITIONS TO SELLERS’ OBLIGATIONS

The obligations of each Seller under Section 1 to sell or cause to be sold such
Seller’s Shares at each Closing are subject to the fulfillment as of each
Closing of each of the following conditions unless waived by such Seller in
accordance with Section 9.8:

5.1    Representations and Warranties.  The representations and warranties of
the Company contained in Section 3 shall be true and correct in all material
respects as of the date of such Closing with the same effect as though such
representations and warranties had been made on and as of the date of such
Closing.

5.2    Performance.  The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the date of such Closing.

5.3    Further Assurances.  No governmental authority shall have advised or
notified such Seller that the consummation of the transactions contemplated
hereunder would constitute a material violation of any applicable laws or
regulations, which notification or advice shall not have been withdrawn after
the exhaustion of such Seller’s good faith efforts to cause such withdrawal.

section 6
COVENANTS

6.1    No Purchase of Class A Common Stock. Until the termination of this
Agreement, each Seller agrees that such Seller and such Seller’s affiliates
(including such Seller’s Entities) will not, directly or indirectly, purchase
any shares of Class A Common Stock. For the avoidance of doubt, this Section 6.1
does not restrict estate planning transactions. 

6.2    No Sale of Class A Common Stock or Class B Common Stock.  Each Seller
agrees that such Seller and such Seller’s affiliates (including such Seller’s
Entities) will not, directly or indirectly, until the termination of this
Agreement sell any shares of Class A Common Stock, including shares issuable
upon the conversion of shares of Class B Common Stock or upon the exercise of
currently exercisable options, or during such period, sell any shares of Class B
Common Stock.

6.3    Closing Conditions.  Each Seller and the Company shall use their
commercially reasonable efforts to ensure that each of the conditions to each
Closing is satisfied. 

6.4    Withholding.  The Purchase Price shall be paid to each Seller and, as
applicable, such Seller’s Entities subject to any and all U.S. federal, state,
local or foreign income, backup withholding or withholding taxes unless such
Seller or, as applicable, such Seller’s Entities provide a properly completed
and executed Internal Revenue Service Form W-9 which certifies the Seller’s or
such Seller’s Entity’s U.S. person status and taxpayer identification number.





--------------------------------------------------------------------------------

 



section 7
TERMINATION

7.1    Termination. This Agreement shall terminate:

(a)    pursuant to the joint written agreement of the Company and the Sellers;

(b)    ten (10) days after notice by the Sellers, on the one hand, or the
Company, on the other hand; or

(c)    at the termination or completion of the Share Repurchase Authorization;

provided, that any such termination shall not affect the parties obligation to
close a purchase and sale required by Section 1.3.

section 8
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; LIMITATION ON LIABILITY

8.1    Survival.  All representations and warranties hereunder shall survive the
termination of this Agreement except that the representations and warranties in
Sections 2.3 and 3.3 shall only survive the termination of this Agreement until
the second anniversary of the termination of this Agreement.

8.2    Limitation on Liability.  Notwithstanding the foregoing, in no event
shall any Seller’s liability for breach of the representations, warranties and
covenants exceed the Purchase Price to be paid by the Company to such Seller and
such Seller’s Entities.  The obligations of each Seller under this Agreement are
several and not joint and no Seller shall have any liability hereunder for the
breach of the representations, warranties and covenants of any other Seller
hereunder.

section 9
MISCELLANEOUS

9.1    Adjustments.  Wherever a particular number is specified herein,
including, without limitation, number of shares or price per share, such number
shall be adjusted to reflect any stock dividends, stock-splits, reverse
stock-splits, combinations or other reclassifications of stock or any similar
transactions and appropriate adjustments shall be made with respect to the
relevant provisions of this Agreement so as to fairly and equitably preserve, as
far as practicable, the original rights and obligations of the Company and the
Sellers under this Agreement.

9.2    Successors and Assigns.  Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors and assigns of the parties hereto.

9.3    Entire Agreement; Amendment.  This Agreement contains all the terms
agreed upon among the parties with respect to the subject matter hereof and
supersedes all prior agreements, arrangements and communications, whether oral
or written with respect to such





--------------------------------------------------------------------------------

 



subject matter.  Neither this Agreement nor any provision hereof may be amended,
changed or waived other than by a written instrument signed by the party against
who enforcement of any such amendment, change or waiver is sought.

9.4    Cooperation.  The Company and the Sellers shall, from and after the date
hereof, cooperate in a reasonable manner to effect the purposes of this
Agreement.

9.5    Notices.  All notices and all other communications hereunder shall be in
writing and shall be deemed given if delivered personally or sent by registered
or certified mail, postage prepaid (return receipt requested), sent by facsimile
(receipt of which is confirmed) or sent by a nationally recognized overnight
courier (receipt of which is confirmed) to a party at the following addresses
(or at such other address for a party as shall be specified by like notice):

If to the Sellers: as set forth in the stock register of the Company.

If to the Company:

MSC Industrial Direct Co., Inc.
75 Maxess Road
Melville, New York 11747
Attn: General Counsel
Facsimile: (516) 812-1175

Each such notice or other communication shall be effective at the time of
receipt if delivered personally or sent by facsimile (with receipt confirmed) or
nationally recognized overnight courier (with receipt confirmed), or three (3)
business days after being mailed, registered or certified mail, postage prepaid,
return receipt requested.

9.6    Severability.  If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

9.7    GOVERNING LAW; JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.  Any legal action or other legal proceeding relating to this Agreement or
the enforcement of any provision of this Agreement will be brought or otherwise
commenced in any state or federal court sitting in the Borough of Manhattan of
the City of New York.  Each party hereto agrees to the entry of an order to
enforce any resolution, settlement, order or award made pursuant to this Section
9.7 by the state and federal courts sitting in the Borough of Manhattan of the
City of New York and in connection therewith hereby irrevocably waives, and
agrees not to assert by way of motion, defense, or otherwise, in any such action
or proceeding, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that its property is exempt or immune from attachment
or execution, that the action or proceeding is brought in an inconvenient forum,
that the venue of the action is improper, or that this Agreement or the
transactions contemplated by this Agreement may not be enforced in or by any of
the above-named courts.

9.8    Delays or Omissions.  It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any party upon any breach or default of
any other party under this Agreement shall impair any such right, power or
remedy, nor shall it be construed to be a waiver





--------------------------------------------------------------------------------

 



of any such breach or default, or any acquiescence therein, or of any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring.  It is further agreed that any waiver, permit, consent
or approval of any kind or character of any breach or default under this
Agreement, or any waiver of any provisions or conditions of this Agreement must
be in writing and shall be effective only to the extent specifically set forth
in writing, and that all remedies, either under this Agreement, by law or
otherwise, shall be cumulative and not alternative.

9.9    Consents.  Any permission, consent, or approval of any kind or character
under this Agreement shall be in writing and shall be effective only to the
extent specifically set forth in such writing.

9.10    Specific Performance.  The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in addition to
any other remedy to which they are entitled at law or in equity, and any party
sued for breach of this Agreement expressly waives any defense that a remedy in
damages would be adequate.

9.11    Payment of Fees and Expenses.  Each party shall be responsible for
paying its own fees, costs and expenses in connection with this Agreement and
the transactions herein contemplated.

9.12    Construction of Agreement.  No provision of this Agreement shall be
construed against either party as the drafter thereof.  The titles of the
Sections of this Agreement are for convenience of reference only and in no way
define, limit, extend, or describe the scope of this Agreement or the intent of
any of its provisions.

9.13    Counterparts.  This Agreement may be executed in any number of
counterparts, including via facsimile, each of which shall be an original, but
all of which together shall constitute one instrument.

[Signatures follow on next page]

﻿

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first written above.

﻿

﻿

 

 

﻿

MSC INDUSTRIAL DIRECT CO., INC.

﻿

 

 

﻿

By:

/s/ Steve  Armstrong

﻿

Name:

Steve Armstrong

﻿

Title:

Senior Vice President, General Counsel and Corporate Secretary

﻿

 

 

﻿

 

﻿

 

 

﻿

/s/ Mitchell Jacobson

﻿

Mitchell Jacobson

﻿

 

 

﻿

 

 

﻿

/s/ Marjorie  Gershwind  Fiverson

﻿

Marjorie Gershwind Fiverson

﻿

 

 

﻿

 

 

﻿

/s/ Erik Gershwind

﻿

Erik Gershwind

﻿

 

 

﻿

 

 

﻿

/s/ Stacey Bennett

﻿

Stacey Bennett

﻿

 

 

﻿

 

 

﻿

/s/ Harlan B. Korenvaes

﻿

Harlan B. Korenvaes

﻿

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

Schedule I

﻿

%

 

 

 

Name of Seller

Number of Shares of
Class A Common Stock
Beneficially Owned(1)

Number of Shares of
Class B Common Stock
Beneficially Owned

Percentage
Participation

Mitchell Jacobson

14,000(2)

6,219,085(3)

55.03

Marjorie Gershwind Fiverson

9,123(4)

1,822,196(5)

16.17

Erik Gershwind

276,709(6)

1,068,791(7)

11.88

Stacey Bennett

52,342(8)

867,283(9)

8.12

Harlan B. Korenvaes

488,599(10)

507,800(11)

8.80

﻿

____________________

(1) Excludes Class B Common Stock.

(2) Includes 14,000 shares held by a family charitable foundation, of which Mr.
Jacobson is a director.

(3) Includes 153,103 shares held by grantor retained annuity trusts, of which
Mr. Jacobson is the settlor, sole annuitant and trustee and 4,213,861 shares
held by trusts, of which Mr. Jacobson is the settlor and trustee and
Mr. Jacobson’s spouse is a co-trustee.  Inclusion of shares held by the trusts
shall not be deemed to be an admission of Beneficial Ownership other than to the
extent of Mr. Jacobson’s pecuniary interest.

(4) Includes 2,913 shares held by a family charitable foundation, of which Ms.
Gershwind Fiverson is a director.

(5) Includes 58,585 shares held by grantor retained annuity trusts, of which Ms.
Gershwind Fiverson is the settlor, sole annuitant and trustee and 1,000,000
shares held by a trust of which Ms. Gershwind Fiverson is the settlor and
trustee.  Inclusion of shares held by the trusts shall not be deemed to be an
admission of Beneficial Ownership other than to the extent of Ms. Gershwind
Fiverson’s pecuniary interest.

(6) Includes 18,782 shares held by a family charitable foundation, of which Mr.
Gershwind is a director.  Includes 140,044 shares issuable upon the exercise of
currently exercisable stock options and 4,389 unvested restricted
shares.  Excludes 2,913 shares held by a family charitable foundation, of which
Mr. Gershwind is a director and which shares are included for Ms. Gershwind
Fiverson.  Also excludes 247,984 shares held by limited liability companies of
which Mr. Gershwind is a member and which shares are included for Mr. Korenvaes
and as to which shares Mr. Gershwind disclaims beneficial ownership.

(7) Includes 76,521 shares held by grantor retained annuity trusts, of which Mr.
Gershwind is the settlor, sole annuitant and trustee, 45,547 shares held by a
trust of which Mr. Gershwind is a co-trustee and beneficiary, and 77,384 shares
held by a trust of which Mr. Gershwind is a trustee.  Inclusion of shares held
by the trusts shall not be deemed to be an admission of Beneficial Ownership
other than to the extent of Mr. Gershwind’s pecuniary interest.





 

--------------------------------------------------------------------------------

 

 

 

 

 



(8) Includes 18,782 shares held by a family charitable foundation of which Ms.
Bennett is a director, and 33,560 shares held by a trust, of which Ms. Bennett
is a co-trustee and beneficiary.  Inclusion of shares held by the trusts shall
not be deemed to be an admission of Beneficial Ownership other than to the
extent of Ms. Bennett’s pecuniary interest. Excludes 14,000 shares held by a
family charitable foundation, of which Ms. Bennett is a director and which
shares are included for Mr. Jacobson and 2,913 shares held by a second family
charitable foundation, of which Ms. Bennett is a director and which shares are
included for Ms. Gershwind Fiverson.  Also excludes 247,984 shares held by
limited liability companies of which Ms. Bennett is a member and which shares
are included for Mr. Korenvaes and as to which shares Ms. Bennett disclaims
beneficial ownership.

(9) Includes 29,291 shares held by grantor retained annuity trusts, of which Ms.
Bennett is the settlor, sole annuitant and trustee, 85,038 shares held by a
trust of which Ms. Bennett is a co-trustee and beneficiary, and 86,697 shares
held by a trust of which Ms. Bennett is a trustee.  Inclusion of shares held by
the trusts shall not be deemed to be an admission of Beneficial Ownership other
than to the extent of Ms. Bennett’s pecuniary interest.

(10) Includes 488,599 shares held by limited liability companies of which Mr.
Korenvaes is the manager and each of Mr. Gershwind and Ms. Bennett are members
of a certain limited liability company.  Inclusion of shares held by the trust
and the limited liability companies shall not be deemed to be an admission of
Beneficial Ownership other than to the extent of Mr. Korenvaes’ pecuniary
interest.

(11) Includes 507,800 shares held by a trust of which Mr. Korenvaes is a
trustee.  Inclusion of shares held by the trust shall not be deemed to be an
admission of Beneficial Ownership other than to the extent of Mr. Korenvaes’
pecuniary interest.

﻿

﻿



‑2‑

--------------------------------------------------------------------------------